Title: From Benjamin Franklin to Deborah Franklin, 8 August 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Augt. 8. 1767
I wrote you a pretty long Letter a Day or two ago, per Capt. Falkener our good Friend. I have nothing to add but that I am well, and purpose some little Excursion shortly to preserve my Health. Mr. Hopkinson is now here at our House to take Leave, going to morrow Morning: Mrs. Stevenson presents her Compliments to you and Sally, and Miss Stevenson, that is our dear Polly, does the same. My Love to Sally, and all enquiring Friends, I am, Your ever loving Husband	
B Franklin
I have written to several Friends per Falkener, dividing my Letters between that Ship and this Packet.
